DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed June 7, 2021. Claims 1-50 were previously pending, with claims 4-18, 22-24, 26-43, 49 and 50 withdrawn from consideration. Applicant amended claims 1, 3-5, 19-21 and 25 and cancelled claims 7-18. Claims 1-3, 19-21, 25, 44, 45, 47 and 48 are under consideration.
Applicant’s claim amendments overcame the following: objection to claims 1-3, 19-21, 25, 44, 45, 47 and 48; rejection of claims 1-3, 19-21, 25, 44, 45, 47 and 48 under 35 U.S.C. 112(b). All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Applicant’s amendment to the specification obviated the previously presented objection, but new objection is presented in this office action.
Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive. 
A) Regarding the rejection of claims 1-3, 19-21, 25, 44, 45, 47 and 48 under 35 U.S.C. 112(a), Applicant argues the following:
“Claims 1-3, 19-21, 23, 44, 45, 47 and 48 are rejected under 35 U.S.C §112(a) as failing to be supported by an enabling disclosure. In support of the rejection the Examiner states “Applicant did not show that any oilier combinations of miRNAs selected from SEQ ID NO: 2-86 were able to differentiate between PD patients and controls.” (Office Action at page 5, last  shows that by having combinations of microRNAs, the sensitivity and selectivity increases leading to a PPV (e.g., positive predictive value) and a NPV (e.g.. negative predictive value) that are significantly relevant in a clinical setting. That is to say, combining the identified microRNAs dramatically increases the sensitivity and selectivity of the diagnostic assay, making it more clinically relevant.
The Examiner relies on Burgos (PLOS ONE, Vol, 9, No. e94839 (2014) 1-20) as showing “there is no overlap in the miRNAs which were differentially expressed in serum and the miRNAs which were differentially expressed in CSF' (Office Action at page 6, lines 18-19). The Examiner also relies on Acharya (Int, J, Mol. Set., Vol. 21, No, 6513 (2020) 1-27) and Leshkowitz (RNA, Vol. 19 (2013) 527-38) as showing miRNA detection varies when using different detection platforms. (Office Action at page 10, lines 3-4.) In response, Applicant agrees that different platforms can give different results, as demonstrated as well in the present application. Because knew that microarray analyses produce many false positives and negatives Applicant confirmed, verified and validated in a separate cohort all microRNAs using RT-PCR. Although Applicant validates that different platforms will give different results, their findings using one platform (PCR/RT-PCR) across different patient cohorts in two different countries identified miR335, 3613 and 6B65 as being consistent, PCR and RT-PCR are well-proven and standardized technologies used for diagnosis of a range of diseases including COVID-19. Once standardized the output data from a PCR or RT-PCR is extremely reliable as it is based on the specific amplification of nucleic acids 'within a very defined range of final product amounts.
	The argument that microRNA modifications may give different results is not valid as these are artificial spike in experiments and do not mimic in vivo situations, as documented with statistically reliable data for all microRNAs analyzed using 370 PD and control serum samples from the ParkWest study, in addition to a blind study using 64 PD and control serum samples front the NYPUM study, showing the same results.”
	Response
	First, except for claim 3, the claims do not require a qRT-PCR method to determine miRNA expression levels. In addition, claims 47 and 48 require microarray and NGS detection of miRNA expression, respectively. Further, while Applicant showed that the combination of miRNAs with SEQ ID NO: 22, 25 and 77 was differentially expressed in serum of PD patients as compared to controls, Applicant did not show that any other combination of at least three miRNAs selected from SEQ ID NO: 2-86 had the same property. Finally, Applicant did not show that this combination of miRNAs (or any other combination of three or more miRNAs) could be used to diagnose PD in a subject without prior clinical diagnosis.
	In conclusion, the methods as claimed are not enabled. The rejection is maintained.
	B) Regarding the rejection of claims 1-3, 19-21, 23, 44, 45, 47 and 48 under 35 U.S.C. 101, Applicant argues the following:
“Claims 1-3, 19-21, 23, 44, 45, 47 and 48 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception without significantly more. Although tills rejection is respectfully traversed, such too is overcome by the foregoing amendment. Thai is, the claims no longer recite merely “determining the presence of at least three or one miRNA” (cf, Office Action at page 13, lines 2-3) and additionally, now explicitly recite a correlation step (cf, Office Action at page 13, line 3), thereby explicitly integrating any exception into a practical result (c.f.. Office Action at page 13, lines 12-13.).”
Response
However, the rejection is based on the fact that the claims recite a correlation between the level of expression of miRNAs and Parkinson’s disease, therefore the rejection is maintained.
C) Regarding the rejection of claims 1, 2, 19, 20 and 48 under 35 U.S.C. 102(a)(1) as anticipated by Burgos et al. and the rejection of claims 1-3, 19, 20, 44, 45 and 47 under 35 U.S.C. 102(a)(1) as anticipated by Xu, Applicant argues the following:
“Burgos uses next generation sequencing (NGS) of serum samples and CSF samples from postmortem PD (67) and healthy controls (78), However, as discussed above, Burgos did not confirm or validate in a separate cohort. Accordingly, as acknowledged by the Examiner, Burgos simply applies bioinformatic approaches on raw data and does not teach that microRNAs can act as reliable biomarkers for PD.
Similarly, Wu simply provides a large list of microRNAs that were identified using 10 PD samples and 9 control samples as differentially expressed using microarrays from CSF and from frozen brain samples. As with Burgos, Wu did not confirm or validate in a separate cohort. Accordingly, again, Wu simply applies bioinformatic approaches on raw data and does not teach that microRNAs can act as reliable biomarkers for PD.
Moreover, in any event, neither Burgos nor Wu teach or suggest identifying a differential level of at least three miRNAs selected from the group consisting of S EQ ID NOS: 2-86 within said sample, wherein at least one of said three miRNAs is selected from the group consisting of SEQ ID NO: 2-5, 7-20, 22, 25-47, 49-66 and 68-86 as recited in claim 1.”
Response
First, Burgos et al. specifically teach miRNAs differentially expressed between PD subjects and normal controls (page 16, fourth paragraph) and a correlation between miRNAs and PD (page 16, third paragraph). With respect to Xu (not Wu), the claims do not require validation in a separate cohort. Finally, the claims only require correlating the differential expression of at least three miRNAs, therefore, since Burgos et al. teach 15 miRNAs and Xu teaches three, the claims are anticipated.
The rejections are maintained.
Specification
6.	The disclosure is objected to because of the following informalities: Applicant amended paragraph [0016] of the specification to read “…qPCRs were performed using miRNA specific primers (Table 1)…”  However, Table 1 does not list primers.
Appropriate correction is required.
Maintained Rejections
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 1-3, 19-21, 25, 44, 45, 47 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and breadth of claims

Claims 1-3, 19-21, 25, 44, 45, 47 and 48 are broadly drawn to methods of determining Parkinson’s disease in human subject by identifying a differential level at least three miRNAs, which Applicant elected to be SEQ ID NO: 22, 25 and 77, corresponding to hsa-miR-335-5p, hsa-miR-3613-3p and hsa-miR-6865-3p.  However, as will be further discussed, there is no support in the specification and prior art for the claimed methods.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Working Examples
	The specification has several examples of determination of the presence of hsa-miR-335-5p, hsa-miR-3613-3p and hsa-miR-6865-3p in serum samples of patients with Parkinson’s disease (PD) as compared to healthy controls. First, serum from 16 patients with PD and 8 controls without PD were used to isolate RNA, which was then used for Affymetrix miRNA array analysis to determine miRNAs which were differentially expressed between the two populations. Additional 434 samples (190 control and 180 PD were also used in microarray experiments. It was determined that 85 miRNAs had greater than 1.2-fold change in expression between controls and PD samples. It is not clear from the description in Example 1 what normalization controls were used in the microarray experiments.
	Example 2 shows data regarding differential expression of hsa-miR-335-5p, hsa-miR-3613-3p and hsa-miR-6865-3p in 16 PD patients and 8 controls by qRT-PCR.
	Example 11 shows data for qPCR detection of hsa-miR-335-5p, hsa-miR-3613-3p and hsa-miR-6865-3p in 22 controls and 42 PD samples. Applicant stated the following (paragraph [0042]):
“From the foregoing Example 10 it is evidenced that any combination of three or more microRNAs from the list of 85 identified miRNAs can be used to diagnose the occurrence of PD in patients.”
	However, Applicant did not show that any other combinations of miRNAs selected from SEQ ID NO: 2-86 were able to differentiate between PD patients and controls.

Guidance in the Specification.
	The specification provides no evidence that the disclosed differential expression of three miRNAs, namely, hsa-miR-335-5p, hsa-miR-3613-3p and hsa-miR-6865-3p would enable diagnosis of PD in any patient without knowledge of the presence of the disease. Further, there is no evidence from Applicant’s data that any combination of three or more miRNAs selected from SEQ ID NO: 2-86 would provide basis for diagnosis of PD. Finally, the claims are drawn to any sample, including tissue, whole blood, and CSF, for example, and subjects without diagnosis of PD or subjects with different stages of PD.  The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention. This conclusion is supported by the prior art references discussed below.
The unpredictability of the art and the state of the prior art
	Burgos et al. (PLOS ONE, vol. 9, e94839, pp. 1-20, 2014; cited in the IDS; previously cited) examined expression of known miRNAs by next-generation sequencing in serum and CSF from postmortem patients with verified PD neuropathology and in control subjects (page 2, fourth paragraph; page 16, paragraphs 5-8; page 17, paragraphs 1-3). There were 17 miRNAs which were significantly differentially expressed between PD and control subjects in CSF and five miRNAs which were differentially expressed between PD and control subjects in serum (Table 1). As can be seen from Table 1, there is no overlap in the miRNAs which were differentially expressed in serum and the miRNAs which were differentially expressed in CSF. Further, none of the serum miRNAs listed in Table 1 by Burgos et al. overlap with the instantly claimed miRNAs.
	Burgos et al. also examined miRNAs which correlated with Lewy body progression in PD subjects in CSF and serum samples (page 13, first paragraph; Table 7). Of the serum markers, only one overlaps with instantly claimed miRNAs: hsa-miR-181b-5p, corresponding to SEQ ID NO: 9 of the instant case.
	Burgos et al. stated the following (page 13, last paragraph; page 15, first paragraph):
	“These data represent one of the largest data sets to date, examining the miRNAs detectable in cell-free biofluids from patients with neurodegenerative disease, and the first to use NGS to compare the profiles from CSF and SER. We were able to detect differentially expressed miRNAs in CSF and SER, many of them previously identified to be misregulated in patient tissue samples. Interestingly, there was minimal overlap between the miRNAs identified in CSF with the miRNAs identified in SER. Further temporal investigation in a living cohort will be necessary to determine which biofluid will be most reliable for early detection of disease and predictive of disease progression. These data are an important first step, comparing the biofluid profiles with one another and with known miRNAs deregulated in brain tissue. The examination of miRNA changes associated with the severity of disease pathology can also provide important insight about how to interpret miRNA changes as diagnostic and prognostic indicators of disease.”(emphasis added)
	Acharya et al. (Int. J. Mol. Sci., vol. 21, 6513, pp. 1-27, 2020; previously cited) reviewed studies of miRNA biomarkers for PD. Acharya teaches the following about Parkinson’s disease (page 2, third paragraph):
	“Despite the significant progress in the understanding of the mechanisms leading to PD, the clinical characterization of patients remains challenging [12]. The main hurdle to be overcome is the complexity of the phenotypes, combining several motor and non-motor symptoms and ranging from the early onset of the disease to the advanced stages. Parkinsonian disorders englobe not only PD but also Lewy body disease and other atypical parkinsonian syndromes that represent a challenge for differential diagnosis in the earlier stages [13–15]. In addition, the classification of advanced stages of PD involves a complicated combination of clinical, behavioral, and motor parameters into a single scale recommended by the International Parkinson and Movement Disorder Society (MDS-UPDRS scale) to determine the extent of the disease progression [16]. PD is diagnosed through clinical tests, including extensive
neurological and physical examination [17], and post-mortem neurological examination is necessary for disease confirmation [18].”
	Acharya et al. summarized in Table 1 the current status of PD biomarker studies. As can be seen from the table, the miRNAs which were correlated with presence of PD depend on the type of sample used: CSF, serum, plasma or PBMCs. In addition, even for the same type of sample used, the results did not overlap, or even contradicted each other. For example, in study of reference [32], mir-335-5p was found to be upregulated in PD patients, but in reference [35] it was found to be downregulated. 
	Finally, the detection of miRNAs by different detection methods produces variable results, as evidenced by Leshkovitz et al. (RNA, vol. 19, pp. 527-538, 2013; previously cited). Leshkowitz et al. investigated results of miRNA detection using Agilent and Affymetrix microarrays and Illumina sequencing. The study involved spiking twelve synthetic miRNAs into human placental RNA in different ratios (page 528, paragraphs 5-6). With respect to the signal intensities observed, Leshkowitz et al. teach (page 528, last paragraph; page 529, first paragraph):
	“The fluorescence intensities and normalized reads (rpm) obtained for different spikes at the same concentration varied up to 500-fold in Affymetrix (Fig. 1A), 10-fold in NGS (Fig. 1B), and fivefold in Agilent (Fig. 1C) platforms. These variations were miRNA dependent and/or platform dependent, e.g., miRNA 383 showed high detection values in all tested platforms (miRNA dependent), while detection values of miRNA 338-5p were platform dependent (Fig. 1). All coefficients of variance were below 0.15, with the single exception of the Affymetrix platform (Supplemental Table 5), indicating reasonable reproducibility of the spiked-in miRNA detection values. Since all mixes were prepared simultaneously and the same batch was used for all platforms, the variation observed is not a result of technical issues. The spiked-in miRNA at 0.1 fmol lies within the lower end of the detection threshold of the Agilent platform (Fig. 1C). For Affymetrix and NGS, the scattering of the intensity signals was observed for all three tested concentrations of spiked-in miRNA (Fig. 1A,B).”
	With respect to detection of endogenous miRNAs present in the placenta sample, each of the platforms detected a different number of miRNAs, with 320 miRNAs overlapping between the three platforms, and variable correlation between the results obtained from each platform (Fig. 4; page 531, first and second paragraph).
	Leshkowitz et al. provided the following observation (page 534, third paragraph):
	“Interplatform miRNA quantification signal discrepancies can stem from laboratory procedures, array design and manufacturing, detection hardware, intensity signal extraction algorithms, and further bioinformatics analysis. We assume that the major factors responsible for the observed differences are both the enzymatic reactions and an amplification step carried out during sample preparation, as well as microarray probe design. Microarray platforms are not expected to indicate absolute concentrations of miRNAs because of differences in hybridization strength, cross-hybridization, short miRNA length, and oftentimes inability to design complementary microarray probes. It has been shown that NGS suffers from base composition biases (Hansen et al. 2010; Aird et al. 2011), an effect observed in the present study as well. RNA sample integrity, as well as the precision of the miRNA band gel extraction during the library preparation for NGS, can influence miRNA detection and can lead to detection of precursor as if it were a mature miRNA.”
	Therefore Leshkowitz et al. clearly documents variability of miRNA detection when using different detection platforms.
Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed method to determination of PD in a human subject. First, all possible subjects with PD and other unrelated conditions would need to be evaluated for the expression levels of miRNAS with SEQ ID NO: 2-86, including miRNAs with SEQ ID NO: 22, 25 and 77. This evaluation would need to be performed using all possible miRNA detection technologies to determine the best platform to use. The claims do not require any specific level of the “presence” of at least three miRNAs, therefore one of ordinary skill in the art would need to determine an appropriate detection cutoff to obtain meaningful results. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the detection of miRNA in PD subjects depend upon numerous known and unknown parameters such as the type of sample used, the technology platform, the amount and purity of the RNA, the factor of unpredictability weighs heavily in favor of undue experimentation.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-3, 19-21, 25, 44, 45, 47 and 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Following the analysis below the claims are not patent eligible under 35 U.S.C. 101.
Step 1: YES. The claims recite a process involving determination of the presence of at least three miRNAs in a sample, therefore the claims are directed to a process, which is a statutory category. 
Step 2A: YES. The independent claims 1 and 19 recite a method of determining Parkinson’s disease in a human subject by obtaining a sample and determining the presence of at least three (claim 1 and 25) or at least one (claim 19) miRNA. Therefore the claims are directed to a naturally-occurring correlation between Parkinson’s disease and the presence of certain miRNAs, which is a law of nature.
Step 2B: NO. The additional elements recited in the claims do not amount to significantly more than the judicial exception. The steps of obtaining a sample and determination the presence of at least three or one miRNAs  is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Further, the correlation is not explicitly used. Determining the presence of one or three miRNAs merely instructs a practitioner to use any detection technique for such determination. Claims 3, 45, 47 and 48 recite techniques to be used for gene expression determination, however, these techniques were well-understood, routine, and conventional data gathering activities engaged in by scientists prior to applicant’s invention for the purpose of determination of the presence of miRNAs, as detailed in the review of Hunt et al. (Annu. Rev. Anal. Chem., vol. 8, pp. 217-237, 2015). 
This judicial exception is not integrated into a practical application because no other method steps are recited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other elements are recited.
	In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1, 2, 19, 20 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgos et al. (PLOS ONE, vol. 9, e94839, pp. 1-20, 2014; cited in the IDS plus supplemental material, pp. 1-13; previously cited).
Regarding claims 1, 2, 19 and 20, Burgos et al. teach differential levels of miRNAs in CSF and serum samples of PD subjects as compared to controls, with the miRNAs recited in the following SEQ ID NOs: 2, 8, 9, 12, 21, 22, 24, 28, 37, 38, 48, 54, 59, 61 and 62 (page 16, paragraphs 5-8; page 17, paragraphs 1-3; supplemental material table). Burgos et al. teach correlating the differential levels with PD (page 16, third paragraph).
Regarding claim 48, Burgos et al. teach NGS (page 16, sixth paragraph).
14.	Claims 1-3, 19, 20, 44, 45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2015/0275299 A1; published October 1, 2015).
Regarding claims 1, 19 and 20, Xu et al. teach differential levels of miRNAs corresponding to SEQ ID NO: 22, 48 and 52 in PD subjects ([0004]-[0006], [0021]; Table 19; Table 39). Xu teaches diagnosis of PD by detecting differential expression of at least one miRNA selected from SEQ ID NO: 1-283 ([0005]).
Regarding claims 2 and 44, Xu et al. teach plasma, serum and blood ([0040]).
Regarding claim 45, Xu et al. teach qRT-PCR ([0036]).
Regarding claim 47, Xu et al. teach microarrays ([0022]).
New Grounds for Rejection
Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1-3, 19-21, 25, 44, 45, 47 and 48 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A) Claims 1-3 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…differential level of at least three miRNAs…” The word “differential” implies that the levels was compared to another level, however, it is not clear what that other level is and how it was obtained. 
	B) Claims 19-21, 25, 44, 45, 47 and 48 are indefinite in claim 19. Claim 19 is indefinite over the recitation of “…differential level of at least three miRNAs…” The word “differential” implies that the levels was compared to another level, however, it is not clear what that other level is and how it was obtained. 
17.	No claims are allowed. No references were found teaching or suggesting detection of miRNAs with SEQ ID NO: 22, 25 and 77, but the claims reading on this combination are rejected for reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 14, 2021